EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Lai on January 14, 2022.
The application has been amended as follows: 
	Please amend claims 5, 15, and 17 as follows:

	5. (Currently amended) The robot that redefines a position using artificial intelligence according to claim 1 , further comprising a camera unit configured to capture an image, wherein the control unit is further configured to cause  the robot to move in response to the external force and to control the camera unit such that an image in a traveling direction of the robot is captured, and wherein the control unit is further configured to compare  the image captured by the camera unit with an image of the selected locating post and to determine whether the robot has arrived at the selected locating post. 

15. (Currently amended) The method of redefining a position of a robot using artificial intelligence according to claim 13, further comprising controlling the robot such that the robot does not perform an avoidance motion of avoiding an 5Attorney Docket No. 3130-3020obstacle which is repeatedly sensed by the obstacle sensor after the external force has been applied to the robot, after the receiving of the information.  

17. (Currently amended) The method of redefining a position of a robot using artificial intelligence according to claim 13, further comprising: capturing an image in a traveling direction of the robot when the control unit causes the robot to move in response to the external force; and comparing the captured image with an image of the selected locating post and determining whether the robot has arrived at the selected locating post.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/            Primary Examiner, Art Unit 3661